Exhibit CERTIFICATION Pursuant to 18 United States Code § 1350 The undersigned hereby certifies that to his knowledge the Annual Report on Form 40-F for the fiscal year ended December 31, 2008, of Dundee Corporation (the “Company”) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. By:/s/Ned Goodman Ned Goodman President and Chief Executive Officer Date:April 8, 2009 CERTIFICATION Pursuant to 18 United States Code § 1350 The undersigned hereby certifies that to her knowledge the Annual Report on Form 40-F for the fiscal year ended December 31, 2008, of Dundee Corporation (the “Company”) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. By:/s/Joanne Ferstman Joanne Ferstman Executive Vice President, Chief Financial Officer and Corporate Secretary Date:April
